Citation Nr: 1711463	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In a May 2014 Board decision, the Board denied the issue of entitlement to a higher initial rating for a right knee disability and remanded the Veteran's claim for service connection for a left knee disability for additional development.  In an October 2014 Order, the Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand (JMR).  In a November 2014 decision, the Board granted entitlement to a 10 percent disability rating for painful motion of the right knee.  The Veteran again appealed the decision to the Court.  In a February 2016 Memorandum Decision, the Court vacated the November 2014 Board decision and remanded the issue to the Board for action consistent with the decision.  

In July 2016, the Board remanded these claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims.

The Board finds that there are outstanding VA records.  Specifically, a January 29, 2016 VA treatment record indicated that the Veteran was scheduled for a follow up appointment in October 2016.  VA treatment records subsequent to January 29, 2016 have not been associated with the claims file.

In the July 2016 remand, the Board directed that the Veteran be provided a VA examination to determine the nature and severity of his right knee disability, to include testing for pain on both active and passive motion, in weight-bearing       and nonweight-bearing.  While the Veteran was provided a VA examination in September 2016, the examination report does not contain all the requisite findings.  Specifically, it does not include range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, in light of the remand directives and the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), another VA examination is warranted.  

With regard to the Veteran's left knee claim, the July 2016 remand directed that the Veteran be provided a VA examination to determine whether any left knee disability was related to service or his service-connected right knee disability.  At his September 2016 VA examination he was diagnosed with left knee patellofemoral pain syndrome. The examiner opined that it was less likely than not related to service. The examiner's essential rationale was that there was no evidence to support the Veteran's assertions that he had left knee pain during service or in the years immediately following his discharge.  The examiner's opinion does not fully address the Veteran's assertions regarding his experiences parachuting.  Additionally, the examiner's negative secondary opinion only address causation and does not address whether the   Veteran's left knee disability was aggravated by his service-connected right            knee disability.  In light of the above, additional clarification is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since January 29, 2016.  

2.  Ask the Veteran to provide completed release forms with the names and addresses of any private providers who have treated him for his knee disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected right disability and address his left knee service connection claim.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

a.  Regarding the Veteran's right knee disability, range of motion testing should be undertaken for the Veteran's knees, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right knee due to any of the following: (1) during flare-ups; and, (2) as a result of  pain, weakness, fatigability, or incoordination.  If so,     the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  Regarding the Veteran's left knee disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any left knee disability was incurred during or otherwise related to      the Veteran's period of active service, to include his experiences as a parachutist.  In rendering this opinion, the examiner should explain why the Veteran's left     knee disability is not of delayed onset as a result of parachuting.

c.  If not related to service, state whether it is at least as likely as not (50 percent probability or greater) that any left knee disability is caused by his service-connected right knee disability, to include having to compensate for right knee pain when weight bearing. 

d.  If not caused by his service-connected right knee disability, state whether it is at least as likely as not (50 percent probability or greater) that any left knee disability is permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected right knee disability.  If so, the examiner should provide an opinion as to the degree of worsening in the left knee that is due to the right knee.  A rationale for all opinions expressed should be provided.

4.  After completing the above and any other development necessary, readjudicate the claims.  If any benefit sought is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




